 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 FARMERS INSURANCE EXCHANGE, et                           Case No.: 2:19-cv-02118-APG-VCF
   al.,
 4                                                       Order Granting Motion to Shorten Time
        Plaintiffs                                      and Setting Briefing Schedule and Hearing
 5                                                        on Motion for Preliminary Injunction
   v.
 6                                                                     [ECF Nos. 2, 3]
   AARON CAMPBELL and ALTROVESE
 7 GRAY CAMPBELL,

 8            Defendants

 9           The plaintiffs move for a preliminary injunction and to shorten time for the defendants to

10 respond to that motion. I grant the motion to shorten time and set the matter for hearing.

11           I THEREFORE ORDER that the plaintiffs’ motion to shorten time (ECF No. 3) is

12 GRANTED. The defendants shall file a response to the motion for preliminary injunction by

13 12:00 p.m. PST on Wednesday, December 18, 2019. The plaintiffs shall file a reply by 5:00 p.m.

14 PST on Thursday, December 19, 2019.

15           I FURTHER ORDER that the plaintiffs’ motion for preliminary injunction (ECF No. 2)

16 is set for hearing on December 20, 2019 at 2:00 p.m. in Las Vegas courtroom 6C.

17           I FURTHER ORDER that the defendants may not alter, destroy, or delete any evidence

18 (including Electronically Stored Information) in their possession, custody, or control that is

19 relevant or potentially relevant to the claims or defenses in this lawsuit.

20 / / / /

21 / / / /

22 / / / /

23 / / / /
 1         I FURTHER ORDER that the plaintiffs shall immediately serve the defendants with the

 2 complaint, the motion for preliminary injunction, and a copy of this order both by process that

 3 complies with Federal Rule of Civil Procedure 4 and by email (if known) to both the defendants

 4 and their counsel (if known).

 5         DATED this 11th day of December, 2019.

 6

 7
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
